Title: To John Adams from United States House of Representatives, 19 April 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					April 19, 1790
				
				The House of Representatives have receded from such of their amendments to the bill, entitled “An act for the punishment of certain crimes against the United States,” as were disagreed to by the Senate; and do concur with the Senate in the amendment to their amendment on the said bill;The President of the United States did, on the 15th instant, approve of, and affix his signature to, “An act further to suspend part of an act, entitled ‘An act to regulate the collection of the duties imposed by law on the tonnage of ships or vessels, and on goods, wares, and merchandises, imported into the United States, and to amend the said act.”
				
					
				
				
			